Citation Nr: 1106241	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include coronary artery disease.

2.  Entitlement to service connection for a left elbow disorder, 
to include as secondary to service-connected cervical spine 
disability.

3.  Entitlement to service connection for a left foot/ankle 
disability.

4.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected cervical spine 
disability.

5.  Entitlement to a disability rating greater than 20 percent 
for service-connected cervical spine disability, prior to June 
26, 2007, and from September 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1970, 
and from January 1973 to July 1975, and from April 1978 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

As was noted in the November 2009 Board remand, a July 2007 
rating decision assigned a temporary total evaluation from June 
26, 2007, to August 1, 2007, for cervical spine surgery, and a 
September 2007 rating decision extended the temporary total 
evaluation up to September 1, 2007.  This represents a total 
grant of the benefits sought on appeal for the cervical spine 
issues during the time between June 26, 2007, and August 31, 
2007.  Therefore, the issue of whether an increased rating is 
warranted for the cervical spine disability is not before the 
Board for this specified time period.

Also, the Board notes that the issue of entitlement to service 
connection for coronary artery disease has been recharacterized 
as entitlement to service connection for a heart disorder, to 
include coronary artery disease.  Although the RO characterized 
the service connection claim as one for coronary artery disease,  
the Board notes that the Veteran's May 2006 claim statement 
discusses in-service dizziness and light headedness, syncope, 
orthostatic hypotension, slow and irregular heartbeat, and 
bradycardia.  The Board has, therefore, recharacterized the issue 
for consideration to allow for consideration of the claim as for 
a heart disorder, generally.  See 38 C.F.R. § 19.35 (RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue); See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that the Board must consider alternative 
current conditions within the scope of the Veteran's claim); 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993) (Both for the general proposition 
that VA is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal); but see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) 
(holding that claims involving overlapping symptoms must be 
considered independently because they rest on distinct factual 
bases).

Also in the November 2009 Remand, the Board made mention of the 
Veteran's January 2008 statement, in which he appears to have 
applied for entitlement to an effective date earlier than May 25, 
2006, for the assignment of a 30 percent disability rating for 
major depressive disorder with anxiety.  This issue remains 
unadjudicated by the RO.  The Board AGAIN REFERS this matter to 
the RO for appropriate action.

The issue of entitlement to service connection for a heart 
disorder, to include coronary artery disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a separate musculoskeletal or 
neurologic disability of the left elbow or ulnar nerve that can 
be service connected.  

2.  Mild lateral instability of the left ankle was incurred as a 
result of the in-service left ankle sprain.

3.  Competent medical evidence establishes that the Veteran had 
elevated blood pressure in service, which was treated with 
medication, and which has continued,  and he is currently 
diagnosed with hypertension.

4.  There is no competent medical evidence to show that the 
Veteran's cervical spine disability is manifested by forward 
flexion of 15 degrees or less, ankylosis, or any incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  A left elbow disability was neither incurred during active 
service, nor incurred proximately due to the service-connected 
cervical spine disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

2.  Mild lateral instability of the left ankle was incurred 
during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for a disability rating in excess of 20 percent 
for the service-connected cervical spine disability, prior to 
June 26, 2007, and from September 1, 2007, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran a letter in June 2006 informing him of the 
evidence necessary to establish entitlement to service connection 
and entitlement to an increased rating. He was notified of what 
was necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
Thus, this letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2010).  The letter also informed the Veteran of the 
type of evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006). VA met its duty to notify.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2010). Here, the Veteran's statements, 
his service treatment records, and available post service private 
and VA treatment records have been associated with the claims 
folder. The several VA examination reports referenced in the 
opinion, below, are also associated with the claims folder. The 
December 2008 hearing transcript is also of record. The Veteran 
has been afforded the opportunity, but has not notified VA of any 
additional available relevant records with regard to his claims.  
VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.

Service Connection

The Veteran is seeking service connection for a left elbow 
disability, a left foot/ankle disability, and for hypertension.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be 
established based upon a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Left Elbow

The Veteran contends that he has a left elbow disability that is 
causally connected to his service-connected cervical spine 
disability.  

A review of the service treatment records shows that he was 
treated with pain related to his left elbow in service.  In 
particular, several times during service clinical notes show 
treatment of an ulnar nerve compression at the left elbow. 
See June 1985, August 1985, December 1985.  These clinical notes 
show that he complained of the left elbow pain having onset at 
the time of the injury of his cervical spine, which is service-
connected.  The question is whether the Veteran has a current 
left elbow disability that can be associated with the service-
connected cervical spine, or otherwise directly associated with 
service.

The first post-service VA examination report shows that the 
Veteran reported pain and tingling from the neck into the left 
arm, but the examiner made no clinical findings as to a separate 
diagnosis related to the left arm or elbow.  Identical symptoms 
were reported to a VA examiner in July 2000.  In July 2002, a VA 
examiner noted subjective diminution for pinprick in the left 
upper extremity up to the elbow, when compared to the right.

In July 2006, the Veteran was afforded a VA peripheral nerves 
examination.  This examiner also noted decreased pin prick 
sensation in the ulnar aspect of the left hand, extending above 
the wrist.  The examiner noted that there are subjective findings 
of left ulnar neuropathy, but no objective findings.  The 
examiner also noted that there "do not appear to be any 
neurologic deficits related to the cervical spine."  However, 
the Board observes that he examiner clearly stated that "NCV's" 
were needed "for objective evidence of left ulnar neuropathy."  
July 2006 EMG and nerve conductions studies of the upper 
extremities were normal with no objective evidence of any 
peripheral neuropathy or radiculopathy.

At the time of his Board hearing, the Veteran again reported 
numbness and tingling in his left hand and arm.  See hearing 
transcript at page 16.  The Veteran's contention is that these 
symptoms are the manifestation of the left ulnar nerve 
compression at the elbow, which he believes is associated with 
the cervical spine injury.  Because the Veteran is a layperson 
and not competent to make such a medical determination, the Board 
ordered a VA examination by way of its November 2009 remand.  
Both the January 2010 and February 2010 VA examinations address 
this issue.

In January 2010, a VA examiner accurately reported the Veteran's 
in-service treatment for left ulnar nerve compression at the 
elbow.  At the time of the examination, the Veteran continued to 
report shooting pains at his left elbow, with numbness and 
tingling in his left hand and fingers.  The examiner did make 
note that the Veteran is treated for carpel tunnel syndrome as 
well, although this condition is not claimed as service-
connected.  Physical examination of the Veteran's left elbow as 
to any orthopedic findings revealed no redness, heat, swelling or 
deformity, with full range of motion and no pain on motion.  The 
examiner was unable to see objective evidence of musculoskeletal 
impairment of the left elbow.  

In February 2010, the Veteran was afforded a neurological 
examination.  Symptoms were similarly reported, and physical 
examination revealed full motor strength in the upper extremity, 
with sensory intact to fine touch, but temperature sense 
decreased along the lateral forearms between the wrist and elbow.  
The examiner however noted that this sensory loss "fits neither 
peripheral nerve nor root distribution."  The examiner noted 
that "EMG/NCVs" were required to see evidence of peripheral 
nerve or root lesion.  Follow up NCVs in the upper extremities 
were noted as "normal." 

The Board notes that the RO has historically noted the radiating 
sensation of numbness and tingling, as well as the ulnar nerve 
compression, in the discussion related to the cervical spine 
disability.  However, because throughout the course of this 
appeal, there is no evidence showing a separate diagnosis related 
to the left elbow or ulnar nerve, there is no basis upon which 
the Board can grant a separate rating for this disability.  There 
is essentially no disability of the left elbow for which service 
connection may be granted.  What exists are symptoms that are 
part and parcel to the already service-connected cervical spine 
and which are considered in that rating, but which do not rise to 
the level of a separate diagnosable disability.  For this reason, 
service connection for a left elbow disability, must be denied.

Left Foot/Ankle

The Veteran contends that he should be service connected for a 
left foot/ankle disability as a result of an in-service incident 
during which he injured his left ankle.  A review of the service 
treatment records reveals that he did, in fact, sprain his left 
ankle after he turned it when stepping into a hole during a run. 
The record shows that the Veteran was treated in October 1977 and 
followed up, and the issue presumably resolved, as no further 
treatment of the ankle is noted in service.  38 C.F.R. § 3.303 is 
clear in that an injury incurred in service alone is not enough. 
There must be chronic disability resulting from that injury.  The 
Board does not dispute that there was an in-service incurrence 
related to the left ankle.  The question is whether the Veteran 
has a current disability related to his in-service incurrence.

The Veteran reported his history to a VA examiner in November 
1992, to include a past foot fracture with cast.  He also 
reported that the ankle was "occasionally symptomatic" at the 
time of examination.  Physical examination revealed tenderness, 
but the Veteran's foot and ankle were otherwise without symptoms. 
The examiner noted "residuals of fracture of left foot and 
ankle" as the diagnosis, without any specificity as to a 
disability.  X-ray reports from November 1992 are negative as to 
the left foot and ankle.  

At his December 2008 hearing, the Veteran again reported on the 
in-service incidents.  See hearing transcript at page 22.  He 
also testified that every time he would go to a VA physician for 
an appointment, he would tell them about his foot.  Id.  The 
Board notes, however, that a review of the outpatient treatment 
records shows no treatment related to the foot.  The Veteran also 
reported that his first treatment after service was in 1992, 
which is presumably the VA examination discussed above, as there 
are no outpatient records showing treatment of the ankle or foot.

Following the hearing, the Board remanded this issue for an 
examination to determine whether there was an existing current 
disability related to the left ankle and/or foot.  The January 
2010 VA examination report is of record.  At the time of this 
examination, the Veteran reported no problems with the foot, 
"except that it feels like it is asleep," but that the ankle 
tends to turn over easily.  Physical examination revealed normal 
alignment of the left foot and ankle, with some "trace 
puffiness" of the ankle.  Range of motion was normal and without 
pain.  The examiner also reported that x-rays were negative.  The 
examiner concluded that examination of the left foot was without 
objective evidence of musculoskeletal impairment at this time; 
however, that examination of the left ankle revealed "status 
post remote left ankle sprain with mild chronic lateral 
instability."  The examiner went on to opine that "it is as 
likely as not that he has some mild lateral instability of the 
left ankle compatible with the remote injury."  

While there is no evidence of treatment of an ankle disability 
manifested by limited motion, the competent medical evidence of 
record establishes that the Veteran has mild lateral instability 
of the left ankle that is as likely as not causally connected to 
the in-service ankle sprain documented in the service treatment 
records.  For this reason, service connected is warranted for 
mild lateral instability of the left ankle.

Hypertension

The Veteran contends that he has hypertension as a result of his 
service connected cervical spine disability.  Service connection 
may be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2010).  Additional disability resulting from the 
aggravation of a nonservice- connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
however, the January 2010 VA examiner diagnosed the Veteran as 
having essential hypertension.  "Essential hypertension" is 
defined as "hypertension occurring without discoverable organic 
cause." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 
2007).  Because essential hypertension, by definition, has no 
identifiable cause, it cannot be deemed caused by a service-
connected disability.  Thus, service connection for essential 
hypertension on a secondary basis is not warranted.  
Notwithstanding this conclusion, the Veteran is not precluded 
from establishing service connection with proof of direct 
causation or by way of use of the presumptive provisions found in 
VA regulation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The Board now turns to an analysis 
of this claim on this basis.

Under 38 C.F.R. §§ 3.307 and 3.309, certain chronic diseases 
shall be service connected if manifested within one year of 
service.  The list of chronic diseases includes hypertension 
under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran's 
service treatment records do show readings for high blood 
pressure.  In August 1986 he was noted to have a history of 
dizziness and borderline high blood pressure.  His blood pressure 
was measured as 126/86 and 130/86.  The following day, his blood 
pressure was noted as 130/90 and 130/86.  He received diet 
counseling and a prescription of Cogard at 40 mg per day.  The 
Board notes that the Veteran left active service one month later.  
There are no outpatient clinical records available within one 
year of the Veteran's September 1986 discharge.  Thus, there is 
no basis upon which to find that the Veteran had a diagnosis of 
hypertension to a compensable degree within one year of service.  
As such, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply here.  However, the Board will continue to 
analyze the Veteran's claim on a direct basis.

By 2006, the Veteran's VA outpatient records clearly show he is 
treated and medicated for hypertension.  At his December 2008 
hearing, the Veteran submitted testimony as to the fact that he 
has taken medication for his blood pressure ever since the 
initial prescription that is shown in the record in 1986.  The 
issue was remanded in November 2009 in order for an assessment as 
to the etiology of the Veteran's hypertension.  At this time, the 
Veteran reported continuing his medication after service until it 
ran out, and then resuming the medication in 1989.  The VA 
examiner confirmed that he currently takes Toprol and Lisinopril 
for the hypertension.  The Veteran's blood pressure at the time 
of examination was 165/81 sitting, 180/90 supine, and 180/90 
standing.  The examiner confirmed the diagnosis as hypertension, 
essential, moderate severity.  The examiner went on to again 
mention the Veteran's elevated blood pressure readings in 
service, as well as the initial prescription of blood pressure 
medication in service.  Based upon these facts and the current 
examination, the VA examiner opined that the Veteran's "current 
hypertension is the same as observed in 1986."  In other words, 
the VA examiner provided a competent medical opinion to establish 
the fact that the Veteran's hypertension initially manifested in 
service and has continued ever since.  This fact provides the 
basis for service connection under 38 C.F.R. § 3.303.  The 
Veteran's appeal is granted.

Increased Rating

The Veteran is seeking an increased rating for his service 
connected cervical spine disability.  He was originally service 
connected for this disability by way of the April 1993 rating 
decision, and filed this claim for an increase in May 2006.  The 
Veteran is presently receiving a 20 percent rating for his 
cervical spine disability, effective from May 25, 2006, the date 
of his claim, to June 25, 2007, and from September 1, 2007.  The 
dates in between reflect the award of a temporary 100 percent 
rating for a period of convalescence after surgery, and are not 
under appeal.  Thus, the question is whether a rating in excess 
of 20 percent is warranted since the Veteran's date of claim, 
outside of the 100 percent award period.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that the Veteran 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

The Veteran was rated at 20 percent for his service-connected 
chronic sprain with spondylosis and degenerative changes, status 
post cervical fusion under Diagnostic Codes 5010-5242.  The 
hyphenated diagnostic code indicates that traumatic arthritis, 
under Diagnostic Code 5010, is the service-connected disorder, 
and degenerative arthritis of the lumbar spine, under Diagnostic 
Code 5242, is a residual condition.  38 C.F.R. § 4.27 (2010).

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

For a rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence must show forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine, for a 30 percent rating.  Unfavorable ankylosis 
of the entire cervical spine warrants a 40 percent rating.  If 
the evidence establishes the existence of intervertebral disc 
syndrome, a 40 percent rating is warranted with a showing of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

The Veteran was afforded a VA examination of his neck in July 
2006, several months after filing his claim.  At that time, he 
reported constant pain, with a feeling of a "live wire" 
touching him when his is required to turn his neck. He reported 
no incapacitating episodes, but some bad days which require him 
to go to bed early due to pain.  Flare-ups cause him to be unable 
to tie his shoes due to the inability to bow his head downward.  
Physical examination revealed "gross muscle atrophy of the 
shoulders and neck" and "mild weakness of the posterior 
cervical muscles."  Forward flexion was measured as 0 to 45 
degrees.  No ankylosis was reported.  There was no changes after 
repetitive movement.  The examiner diagnosed cervical spondylosis 
and degenerative changes.  Based upon this examination, the 
Veteran's disability most closely approximated the currently 
assigned 20 percent rating at this time.

The Board again notes that the Veteran was later treated for 
cervical foraminal stenosis and had surgery in June 2007.  He was 
compensated with a 100 percent rating for this time period.  He 
was next afforded a VA examination in August 2008.  At that time, 
he reported "soreness" in his neck with worsening pain upon 
turning his head, along with cracking and popping.  Pain was 
reported as present 90 percent of the time, as well as radiation 
of pain with numbness and tingling in his fingers.  Again, these 
seemingly neurologic symptoms do not rise to the level of a 
separate disability, as discussed in the decision above.  The 
Veteran continued to report the requirement of assistance to put 
on his shoes, but that he otherwise could complete all activities 
of daily living independently.  The VA examiner was skeptical of 
the Veteran's effort in range of motion testing.  When the 
Veteran began to walk, the examiner observed him looking "down 
at his feet well."  But, when asked to demonstrate forward 
flexion, he measured only 0 to 6 degrees.  The examiner noted 
that there was no change after repetitive motion and no sign of 
objective pain during motion.  The examiner concluded by stating, 
"In my opinion, the Veteran's movement of the cervical spine was 
not his full effort.  I observed him to take the central axis of 
his vision and look down at his toes which he could not have done 
with the range of motion he has demonstrated above."  

At the time of his Board hearing, the Veteran consistently 
reported his symptoms as including popping and cracking when he 
turns his head, as well as constant pain.  See hearing transcript 
at page 12.  Following the hearing, the Board remanded the issue 
for an updated VA examination.  At the time of the January 2010 
examination, the Veteran continued to report constant burning and 
soreness in his neck.  The pain was noted as chronic, rather than 
via intermittent flare-ups.  He had no required bedrest due to 
his neck, and no loss of control of bowel or bladder sphincter 
function, but continued radiating pain down his arms.  Range of 
motion at this time was measured as 0 to 45 degrees, consistent 
with the 2006 VA examination report.  There was no pain on 
motion, no tenderness or spasm, and no additional limitation of 
motion after repetitive use.  This examination report is 
consistent with the assignment of a 20 percent rating  under the 
rating criteria noted above.

While the Board recognizes that the 2008 range of motion 
measurement would warrant a higher rating, the examiner was 
skeptical of the sincerity of the effort, and the Board has the 
responsibility to interpret reports of examination in light of 
the whole recorded history, reconciling various reports into a 
consistent picture.  38 C.F.R. § 4.2 (2010).  In this case, the 
Board finds that the 2008 VA examination report shows 
inconsistent findings, and considering the examiner's comments, 
the range of motion measurements will not be used in the analysis 
of this claim.  

When looked at as a whole, the evidence establishes that the 
Veteran's cervical spine disability is manifested by symptoms 
that most closely approximate those found in the rating criteria 
for a 20 percent rating.  The current disability rating is 
appropriately assigned and an increase is not warranted based 
upon the evidence of record.


ORDER

Entitlement to service connection for a left elbow disability, to 
include as secondary to the service-connected cervical spine 
disability, is denied.

Entitlement to service connection for a left foot/ankle 
disability is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to a disability rating greater than 20 percent for 
the service-connected cervical spine disability, prior to June 
26, 2007, and from September 1, 2007, is denied.




REMAND

The Veteran is seeking to establish service connection for a 
heart disorder.  This issue was remanded by the Board in November 
2009 so that the Veteran could be afforded a VA examination, to 
include an opinion as to the etiology of coronary artery disease.  
In January 2010, a VA examiner did provide a report that 
accurately reported the Veteran's history to include in-service 
treatment for chest pain in 1976, as well as an in-service 
notation of mild sinus bradycardia in 1986, and several instances 
of slight dizziness on standing.  The examiner went on to discuss 
the Veteran's current condition based upon physical examination.  
The diagnoses were confirmed as tachycardia-bradycardia syndrome, 
coronary artery disease, and postural hypotension.  As for 
etiology, the examiner simply noted that the Veteran's in-service 
chest pain was atypical for coronary artery disease, and that the 
Veteran did not have coronary artery disease in service.  The 
examiner went on to say that the chest pain in service, 
characterized as chest wall discomfort, had continued.  However, 
the examiner failed to assess whether the chest pain/chest wall 
discomfort shown to exist in service and continue today is a 
symptoms of an underlying diagnosable disability, to include 
whether it is a symptom of the currently diagnosed tachycardia-
bradycardia syndrome, coronary artery disease, and/or postural 
hypotension.

Also, the Board notes that the Veteran's service treatment 
records contain July 1986 lab reports showing high cholesterol, 
with a notation that the Veteran, at that time, was observed as 
being "at a high risk for cardiovascular disease."  The January 
2010 VA examiner failed to opine whether any of the Veteran's 
current cardiac maladies could have initially manifested via high 
cholesterol in service.  Because this information is lacking, the 
Board finds that the January 2010 examination report is 
inadequate and a remand is necessary in order to obtain an 
addendum.

Also, under 38 C.F.R. § 3.159(c)(2), VA is obligated to obtain 
and associate with the claims file relevant treatment records 
from VA healthcare facilities.  A review of the claims file 
reveals that the most recent VA outpatient treatment records are 
dated in August 2008, more than two years ago.  Updated records 
should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that VA's duty to 
assist under 38 C.F.R. § 3.159(c)(2) is met 
by obtaining all relevant, non-duplicative 
treatment records from VA healthcare 
facilities, including but not limited to 
treatment records from the Biloxi VAMC dating 
from August 2008 to the present.

2.  The RO/AMC shall obtain an addendum to 
the January 2010 VA heart examination report.  
The examiner should report on whether the 
Veteran's noted chest wall pain is as least 
as likely as not related to a currently 
diagnosable disability, to include 
tachycardia-bradycardia syndrome and/or 
postural hypotension, such that it can be 
said that the disability as likely as not 
manifested during the Veteran's active 
service.  The examiner should also comment on 
whether the in-service high cholesterol and 
noted high risk for cardiovascular disease 
were initial manifestations of any currently 
diagnosed cardiovascular disability.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


